DETAILED ACTION
	This Office Action is in response to the Amendment filed 03/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 21, 33 and 47 have been considered but are moot in view of the ground(s) and new interpretation of the reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim recites newly added limitation “..the AAA server name is a fully qualified domain name (FQDN).” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-15, 20-23, 28, 33-35 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2010/0035578 A1-hereinafter Ahmed.)
Regarding claim 1, Ahmed discloses a method performed by a Packet data network GateWay (PGW) for handling a user equipment's (UE's) access to an Evolved Packet Core (EPC) service via a non-third Generation Partnership Project (non-3GPP) access network, wherein the PGW comprises a transmitter and a receiver (figures 2-5, PDN gateway which has a component that receives messages, this component corresponds to the recited “receiver” and another component of the PDN gateway that transmits messages, the other component corresponds to the recited “transmitter”), the method comprising: 
during a request for connecting the UE to access the EPC service via the non-3GPP access network, the PGW employing the receiver to receive a Create Session Request message transmitted by an access gateway in communication with the UE via the non-3GPP access network, wherein the Create Session Request message that was transmitted by the access gateway comprises Network Access Identifier (NAI) (at least figures 4 & 5, steps 1-2; [0068][0072]-[0073][0087]-[0096][0103] i.e.: connection/ session establishment request is received from trusted non-3GPP access, the request contains at least the NAI); and 
after receiving the Create Session Request message transmitted by the access gateway, the PGW employing a transmitter to transmit an authorization request message for the UE to an AAA server associated with the NAI, wherein the authorization request message is a request for authorization of the UE to access the EPC service via the non-3GPP access network (at least figures 4 & 5, steps 1-2 [0068][0072]-[0073][0087]-[0096]0103], PDN gateway forwards connection/session establishment request to the AAA server to authorize the UE to access the EPC.)
	Ahmed does not explicitly disclose the message transmitted by the access gateway includes an Authentication Authorization Accounting (AAA) server name.
	However, as discussed above, Ahmed discloses the message transmitted by the access gateway includes the NAI (at least figures 4 & 5; [0072][0087]-[0096][0103], the request to connection/session establishment includes NAI.) One of ordinary-skilled 
As such, it would have been obvious to one of ordinary-skilled in the art before the effective filing of the claimed invention to explicitly include the AAA server name in the message so that user’s authentication server can be easily identified.

Regarding claim 2, Ahmed discloses the method of claim 1. Ahmed also discloses the authorization request message comprises information indicating that the PGW is used by the UE when accessing the EPC service via the non-3GPP access network (at least figure 4, [0097], PDN gateway identity is included in the request.)

Regarding claim 3, Ahmed discloses the method of claim 1. Ahmed also discloses the request for connecting the UE is an initial access of the UE to the non-3GPP access network, or a handover of the UE from a 3GPP network to the non-3GPP access network (at least figure 4, [0087]-[0095], initial access or handover.)

Regarding claim 4, Ahmed discloses the method of claim 1. Ahmed also discloses the AAA server is a home AAA server when the UE is roaming (at least figures 4 & 5; [0068][0087], 3GPP AAA server.)

Regarding claim 5, Ahmed discloses the method of claim 1. Ahmed also discloses the Create Session Request message further comprises an Access Point (at least [0094], APN is included in the connection/session establishment request.)

Regarding claim 8, Ahmed discloses the method of claim 1. Ahmed also discloses the AAA server is indicated as a destination host in the authorization request message (at least figures 4 & 5; [0072]-[0073][0087]-[0096], NAI is included.)

Regarding claim 10, Ahmed discloses the method of claim 1. Ahmed also discloses the AAA server is an AAA proxy, and wherein the authorization request message is transmitted to the AAA server for further transmission to an AAA server (at least figure 4, authorization message is sent to HSS/AAA via AAA proxy.)

Regarding claim 11, Ahmed discloses the method of claim 1. Ahmed also discloses the Create Session Request message is received from the non-3GPP access gateway via a General packet radio services Tunneling Protocol interface or a Proxy Mobile Internet Protocol interface (at least [0084], i.e.: Proxy Mobile IP version 6 (PMIPv6).)

Regarding claim 12, Ahmed discloses the method of claim 1. Ahmed also discloses the AAA server is a visited-AAA server when the PGW is comprised in a Visited Public Land Mobile Network, and a home-AAA server when the PGW is comprised in a Home Public Land Mobile Network (at least figures 2b-2c.)

(at least figure 4, a component of the trusted Non-3GPP IP Access that receives messages, this component corresponds to the recited “receiver” and another component of the trusted Non-3GPP IP Access that transmits messages, the other component corresponds to the recited “transmitter”), the method comprising: 
the access gateway employing the receiver to receive via the non-3GPP access network a message transmitted by the UE (at least figure 4, steps 1 & 2; [0087], i.e.: authentication request is received from UE); and  Page 3 of 12Application No. 15/572,981 Docket no. 3602-155OUS1
after receiving the message transmitted by the UE, the access gateway employing the transmitter to transmit to a Packet data network GateWay (PGW) a Create Session Request message comprising Network Access Identifier (at least figures 4 & 5, steps 1-2; [0068][0072]-[0073][0087]-[0096][0103] i.e.: connection/ session establishment request is sent to PDN GW, the request contains at least the NAI.)
Ahmed does not explicitly disclose the message transmitted by the access gateway includes an Authentication Authorization Accounting (AAA) server name.
	However, as discussed above, Ahmed discloses the message transmitted by the access gateway includes the NAI (at least figures 4 & 5; [0072][0087]-[0096][0103], the request to connection/session establishment includes NAI.) One of ordinary-skilled 
As such, it would have been obvious to one of ordinary-skilled in the art before the effective filing of the claimed invention to explicitly include the AAA server name in the message so that user’s authentication server can be easily identified.

Regarding claim 14, Ahmed discloses the method of claim 13.  Ahmed also inherently discloses after receiving the message transmitted by the UE and before employing the transmitter to transmit the Create Session Request message to the PGW, the access gateway selecting an AAA server (at least [0072]-[0073], AAA server is selected based on NAI), wherein 
The AAA server name included in the Create Session Request identifies the AAA server selected by the access gateway (at least figures 4 & 5, steps 1-2; [0072]-[0073][0087]-[0096], connection/session establishment message contains at least NAI.)

Regarding claim 15, Ahmed discloses the method of claim 13.  Ahmed also discloses receiving from an AAA proxy, information indicating the AAA server, wherein the AAA server is comprised in a Home Public Land Mobile Network (at least figures 2b-2c; [0087][0092], NAI.)

Claim 20 is rejected for the same rationale as claim 11 above.
	Claim 21 is rejected for the same rationale as claim 1 above.
	Claim 22 is rejected for the same rationale as claim 2 above.

Claim 28 is rejected for the same rationale as claim 8 above.
Claim 33 is rejected for the same rationale as claim 13 above.
Claim 34 is rejected for the same rationale as claim 14 above.
Claim 35 is rejected for the same rationale as claim 15 above.

Regarding claim 47, Ahmed discloses a method performed by a Packet data network GateWay (PGW) for handling a user equipment's (UE's) access to an Evolved Packet Core (EPC) service via a non-third Generation Partnership Project (non-3GPP) access network, the method comprising: 
the PGW receiving a Create Session Request message that was transmitted by an access gateway, wherein the Create Session Request message comprises i) a Network Access Identifier ([0070][0072]-[0073][0092], NAI) and ii) an Access Point Name (APN), wherein the APN is separate from the AAA server name (at least figures 2C, 4 & 5, steps 1-2; [0065][0094]-[0096], i.e.: connection/session establishment message inherently contains at least APN which is separate from NAI); and 
after receiving the Create Session Request, the PGW transmitting an authorization request message for the UE to an AAA server associated with the NAI (at least figure 4, [0097], authorization request is sent to AAA server associated with the NAI); and 
after employing the transmitter to transmit the authorization request message, the PGW transmitting to the access gateway a Create Session Response message (at least figure 4, [0098]-[0099], a response message is sent to trusted non-3GPP IP access.)
Ahmed does not explicitly disclose the Create Session Request message includes an Authentication Authorization Accounting (AAA) server name.
However, as discussed above, Ahmed discloses the message transmitted by the access gateway includes the NAI (at least figures 4 & 5; [0072][0087][0103], the request to connection/session establishment includes NAI.) One of ordinary-skilled in the art would recognize that via the NAI, AAA server name/identity is derived in order to route authorization request. 
As such, it would have been obvious to one of ordinary-skilled in the art before the effective filing of the claimed invention to explicitly include the AAA server name in the message so that user’s authentication server can be easily identified.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and in view of Rune (US 2006/0077924 A1-hereinafter Rune.)
Regarding claim 6, Ahmed discloses the method of claim 1. 
Ahmed does not explicitly discloses the AAA server name is a fully qualified domain name (FQDN.) 
	However, Rune discloses a AAA server name is a fully qualified domain name (FQDN) (at least [0033].)
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the feature discloses by Rune into the method of Ahmed to ensure of its unique address and location. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and further in view of Xu et al. (US 2013/0115919 A1-hereinafter Xu.)
Regarding claim 7, Ahmed discloses the method of claim 1. Ahmed also discloses the authorization request message is transmitted to the selected AAA server (at least figure 4, [0097], authorization message is sent to AAA server.)
Ahmed does not explicitly disclose the authorization request message is transmitted to the selected AAA server via a Diameter Routing Agent.
However, Xu discloses a message is transmitted to a selected AAA server via Diameter Routing Agent (at least figures 3-8.) 
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the feature discloses by Xu into the method of Ahmed to provide another way of routing to the method.

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and in view of Bachmann et al. (US 2010/0199332 A1-hereinafter Bachmann.)
Regarding claim 45, Ahmed discloses the method of claim 13. Ahmed also discloses wherein the access gateway is an Evolved Packet Data Gateway (ePDG) (at least figures 2-5, [0067][0070], ASN GW.)
 Ahmed does not explicitly disclose the message transmitted by the UE is related to an Internet Key Exchange version 2 (IKEv2) tunnel establishment procedure. 
(at least [0092]-[0094][0149]-[0150], IKE_SA_INIT and IKE_AUTH.)  
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the feature discloses by Bachmann into the method of Ahmed to ensure messages exchanged are protected.

Regarding claim 46, Ahmed and Bachmann disclose the method of claim 45. Ahmed also discloses the Create Session Request message, and the Create Session Request message further comprises an Access Point Name (APN) (at least figure 4, [0094], PDN identity/APN is included in the session establishment message.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHY ANH T VU/          Primary Examiner, Art Unit 2438